Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10-11 are rejected under 35 USC § 103 as being unpatentable over Taite (Taite; Shahar et al., US 20160372083 A1) in view of Kimura (Kimura; Hajime et al., US 20160282990 A1). 
Regarding claim 1, Taite discloses a display device with an input function (Taite; see [0001], [0022]) comprising: 

a touch sensor on the display panel to be rolled with the display panel in the first direction, the touch sensor including a plurality of first sensor electrodes and a second sensor electrode in a region overlapping at least the pixel region (Taite, Fig. 2, a flexible touchscreen, or a flexible touch-input display screen; see [0022]; touch sensors 231 over flexible display 230; see [0037]); 
and a control circuit connected to the touch sensor, the control circuit including: a plurality of detection circuits each of which is electrically connected to one of the first sensor 

Taite differs from the instant invention in that Taite does not appear to explicitly disclose: a sensor electrode, as is described by the terms “electrode” and “electrodes”; an a circuit element selecting the sensor electrodes, as might be implied by the terms “first switch” and “second switch”. 
However, in an analogous field of endeavor, Kimura discloses a touch-input display-output device (Kimura; see [0017]) containing 
switch-selected touch-sensing electrodes (Kimura, Fig. 6A-C, showing switch-selected touch sensing electrodes 71 and 72; see [0146]-[0151], [0453]-[0455]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Taite’s rollable touch-input display-output panel having a touch-sensing region superposed over a display region, a plurality of touch sensors connected to a control circuit and detecting a rolled state, and the ability to activate or deactivate particular panel segments, with Kimura’s touch-input display-output device containing switch-selected touch-sensing electrodes, especially when considering the motivation to modify Taite with Kimura arising from the stated desire to provide a display device of reduced thickness and weight which has an input function and an extremely low power consumption (Kimura; see [0017]-[0018, [0279], [0445]). 
Regarding claim 2, Taite and Kimura disclose the display device with an input function according to claim 1, 
wherein when the first switch turns on and the second switch turns off, the plurality of first sensor electrodes and the plurality of second sensor electrodes function as self-capacitance type sensors (Kimura; see [0157]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 3, Taite and Kimura disclose the display device with an input function according to claim 1, wherein 
when the first switch turns off and the second switch turns on, the second sensor electrodes function as a receiver electrode and at least one of the first sensor electrodes function as transmitter (Kimura, Fig. 6A-C, showing switch-selected touch sensing electrodes 71 functioning as a receiver and switch-selected touch sensing electrodes 72 functioning as a transmitter; see [0146]-[0151], [0453]-[0455]; Fig. 1 A, discloses driving a pulse signal on the X or transmitter electrodes 72, and detecting the change in capacitance due to a touch using the signal transmitted to the Y or receiver electrodes 71; see [0130]). 
The motivation to combine presented prior applies equally here.
Regarding claim 5, Taite and Kimura disclose the display device with an input function according to claim 1, 
wherein the first sensor electrodes and the second sensor electrode are arranged in a second direction crossing the first direction (Kimura, Fig. 6A-C, showing second direction touch sensing electrodes 71 crossing first direction touch sensing electrodes 72). 
The motivation to combine presented prior applies equally here.
Regarding claim 6, Taite and Kimura disclose the display device with an input function according to claim 5, 
wherein the second sensor electrode is located at the center of the touch sensor in the second direction (Taite, a rollable display panel including a pixel region, or a display layer 230; see [0022], [0025]-[0026], [0036]-[0038], [0043]; Taite does not limit 
The motivation to combine presented prior applies equally here.
Regarding claim 7, Taite and Kimura disclose the display device with an input function according to claim 5, 
wherein a set of the plurality of first sensor electrodes and the plurality of second sensor electrodes comprises a plurality of sets, the plurality of sets are arranged in the first direction (Kimura, Fig. 1 A, discloses a sensor capacitance 603 formed at each crossing, or at each set of sensor electrode pairs X or transmitter electrodes 72, and Y or receiver electrodes 71; see [0130]). 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Taite and Kimura disclose the display device with an input function according to claim 5, 
wherein the touch sensor includes a plurality of sets of the plurality of first sensor electrodes and the plurality of second sensor electrodes, the plurality of sets of the plurality of first sensor electrodes and the plurality of second sensor electrodes are adjacent to side by side in the first direction (Kimura, Fig. 1 A, shows a plurality of row-arranged sensor electrode X or transmitter electrodes 72, and a plurality or column-arranged Y or receiver electrodes 71). 
The motivation to combine presented prior applies equally here.
Regarding claim 10, Taite and Kimura disclose the display device with an input function according to claim 1, 
wherein the pixel region includes a plurality of pixels, the plurality of pixels includes a plurality of pixel electrodes, a second electrode, and an organic layer, each of the plurality of pixel electrodes is arranged corresponding to each of the plurality of pixels, the second electrode is arranged to face the plurality of first electrodes, and is provided over substantially the entire pixel region, and the organic layer includes organic electroluminescence materials, and is arranged between the plurality of pixel electrodes and the second electrode (Kimura, Fig. 2A, shows a liquid crystal pixel, but discloses that any of various display elements could be used; see [0138]; Fig. 4, shows a diode light emitting element; see [0145]; discloses the light-emitting element may be an organic electroluminescence (EL) element; see [0158]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Taite and Kimura disclose the display device with an input function according to claim 10, 
wherein the display panel includes at least one transistor electrically connected to the first electrode in each of the plurality of pixels (Taite, discloses turning segments of the panel on and off to either activate or deactivate a panel function; see [0040]-[0045]; it would have been obvious to one of ordinary skill in the art at the time of filing to extend the panel control function to include turning sensor segments on and off; Kimura, Fig. 6A-C, showing switch-selected touch sensing electrodes 71 and 72; see [0146]-[0151], [0453]-[0455]; one of ordinary skill in the art at the time of filing would have inferred the use of a transistor switch from the disclosures of Taite and Kimura).
. 

Allowable Subject Matter
Claims 4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Nho; Hyunwoo Henry et al., US 20150331508 A1, discloses a capacitive touch-sensing-input display-output device (Nho; see [0001]) containing a display element layer overlaid with a touch sensor panel, both connected to peripherally located driver circuits, and the driven signal and control lines, or a functional circuit layer (Nho, Fig. 12, display panel 1230 containing display elements and having functional circuits, or control and signal lines from host processor 1228, touch sensor panel 1224 having control and signal lines 1203, 1216 from drivers 1214 and to receivers 1207; see [0113]-[0117]), but does not disclose a rollable assembly formed of display panel disposed between a touch sensor and an electromagnetic shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:30 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Eurice/Primary Examiner, Art Unit 2693